                  Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 1 of 19




              1 JOHN G. WARNER, SBN 046123
                LAW OFFICES OF JOHN G. WARNER
              2 21 Tamal Vista Blvd., Suite 196
                Corte Madera, CA 94925
              3 Telephone: (415) 924-2640
                Email:        warnerwest@aol.com
              4
                Attorney for Defendants
              5 JOHN G. WARNER, in Pro Per

              6 HANSON BRIDGETT LLP
                ALEXANDER J. BERLINE, SBN 158098
              7 aberline@hansonbridgett.com
                425 Market Street, 26th Floor
              8 San Francisco, California 94105
                Telephone: (415) 777-3200
              9 Facsimile:    (415) 541-9366

             10 Attorneys for Defendants
                JOHN G. WARNER and LAW OFFICES OF
             11 JOHN G. WARNER

             12

             13                            UNITED STATES DISTRICT COURT
             14             NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
             15

             16 AMERICAN ALTERNATIVE INSURANCE            CASE NO. 4:19-cv-04628- KAW
                CORPORATION,
             17 a Delaware Corporation,                   DEFENDANTS’ OPPOSITION TO
                                                          PLAINTIFF’S MOTION FOR SUMMARY
             18              Plaintiff,                   JUDGMENT
             19       vs.                                 Judge: Hon. Kandis A. Westmore
                                                          Date: October 1, 2019
             20 JOHN G. WARNER, an individual; and LAW    Time: 1:30 p.m.
                OFFICES OF JOHN G. WARNER, a business
             21 entity of unknown form;

             22              Defendants.

             23

             24

             25

             26

             27

             28

16819697.1                                                                         4:19-CV-04628-KSW
                        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                      Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 2 of 19




              1                                                      TABLE OF CONTENTS
                                                                                                                                                      Page
              2

              3 INTRODUCTION ..............................................................................................................................4

              4 I.           STATEMENT OF FACTS AND PROCEDURE ..................................................................4

              5 II.          CALIFORNIA RESCISSION LAW ......................................................................................8

              6 III.         CALIFORNIA CASE LAW ................................................................................................10

              7 IV.          NO MATERIAL MISREPRESENTATIONS .....................................................................14

              8 V.           INCREASE IN PREMIUM .................................................................................................14

              9 VI.          IRRELEVANT ISSUES ......................................................................................................15

             10 VII.         ATTORNEY FEES ..............................................................................................................17

             11 VIII.        CONCLUSION ....................................................................................................................17

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

16819697.1                                                      -1-                        4:19-CV-04628-KSW
                                DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                       Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 3 of 19




              1
                                                                    TABLE OF AUTHORITIES
              2
                                                                                                                                                      Page(s)
              3
                   Cases
              4
                   Admiral Ins. Co. vs. Superior Court (A Perfect Match),
              5
                      18 Cal.App.5th 383 (2017) ....................................................................................................... 13
              6
                   Aetna Casualty and Surety Company,
              7       489 S.W. 2d 171 (Tex. Ct. App. 1972) ................................................................................... 15

              8 Carolina Cas. Ins. Co. vs. RDD, Inc.,
                   685 F. Supp. 2d 1052 (2010) ................................................................................................... 12
              9
                Duarte vs. Pacific Specialty Ins. Co.,
             10    13 Cal.App.5th 45, 60-61 (2017) ............................................................................................. 14
             11
                Evanston Ins. Co. v. Mellors,
             12    141 F. Supp. 3d 1367 (S.D. Ga. 2015) .................................................................................... 15

             13 Imperial Casualty & Indem. Co. vs. Sogomonian,
                   198 Cal.App.3d 169 (1988) .................................................................................................... 12
             14
                Low v. Golden Eagle Ins. Co.,
             15    No. A094961, 2002 WL 99556, 2002 Cal.App. Unpub. LEXIS 4549 (Cal. Ct.
             16    App. Jan. 25, 2002) ................................................................................................................. 12

             17 Massachusetts Mut. vs. Manzo,
                   234 N.J. Super., 266 (1989) .................................................................................................... 15
             18
                O’Riordan vs. Federal Kemper Life Assur.,
             19    36 Cal. 4th, 281 ........................................................................................................................ 14
             20 Old Line Life Ins. Co. vs. Superior Court,
                   229 Cal.App.3d 1600, 1604 (1991) ......................................................................................... 15
             21

             22 Phoenix Ins. Co. vs. Sukut Construction Co.,
                   136 Cal.App.3d 673 (1982) ..................................................................................................... 11
             23
                Thompson vs. Occidental Life Ins. Co.,
             24    9 Cal.3d 904, 915-917 (1973) ............................................................................................. 9, 14
             25 Williamson & Vollmer Engineering, Inc. vs. Sequoia Ins. Co.,
                   64 Cal.App.3d 261 .................................................................................................................. 11
             26

             27

             28

16819697.1                                                       -2-                        4:19-CV-04628-KSW
                                 DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                   Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 4 of 19




              1 Statutes

              2 Insurance Code,

              3     §331 ......................................................................................................................................... 14
              4     §359 ......................................................................................................................................... 14

              5

              6

              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

16819697.1                                                   -3-                        4:19-CV-04628-KSW
                             DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                    Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 5 of 19




              1                                               INTRODUCTION
              2          Based upon well-settled California insurance coverage law, and also based upon disputed

              3 facts, this Motion for Summary Judgment should be denied.

              4                       I.      STATEMENT OF FACTS AND PROCEDURE
              5          On August 22, 2013, an individual named George Morf sued in the Marin Superior Court

              6 his former attorneys, Phillips, Downs & Simontacchi, LLP ("Phillips firm"), and two of the

              7 partners in that law firm, and he also sued in the same case Daniel H. Morgan ("Morgan") and

              8 Mark S. Cunningham ("Cunningham") and their development entity called MCCE. In that

              9 lawsuit, Morf alleged claims of negligence, breach of fiduciary duty, breach of contract and

             10 related causes of action, all arising out of prior litigation involving the City of Novato that was

             11 trying to stop Morgan and Cunningham from developing 35 acres of single family homes near

             12 what is called the Marin Country Club.

             13          Morgan and Cunningham and MCCE retained defendant John G. Warner (“Warner”) to

             14 defend them in that George Morf lawsuit.

             15          In April 2015, some 18 months later, Morf dismissed Cunningham, but he continued his

             16 case against Morgan and MCCE and the Phillips law firm.

             17          Two months later, at the conclusion of an eight-day trial, a jury rendered a verdict against

             18 the Phillips law firm for breach of fiduciary duty, and against Morgan and MCCE for breach of
             19 contract and for negligent misrepresentation. [A copy of the jury verdict entered in the Morf case

             20 is attached as Exhibit No. 1 in Warner’s exhibits presented in opposition to this motion for

             21 summary judgment.]

             22          Initially, Morgan considered filing an appeal of the Morf jury verdict, but upon further

             23 consideration he dismissed the appeal in January 2016, thereby ending the Morf lawsuit. After

             24 that, Warner provided no further legal work in the Morf case.

             25          Several months later, on March 31, 2016, Warner sent a letter to Morgan indicating that

             26 Morgan and Cunningham may have a claim against the Phillips law firm for reimbursement of

             27 attorney fees during the many years the Phillips law firm had represented them in the Morf case.

             28

16819697.1                                                 -4-                        4:19-CV-04628-KSW
                           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                    Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 6 of 19




              1 [A copy of Warner’s March 31, 2016 letter to Morgan is attached as Exhibit No. 2 in Warner’s

              2 list of exhibits.]

              3          After further discussion, Morgan and Cunningham and MCCE retained Warner to file a

              4 legal malpractice Complaint against the Philips law firm. [A copy of that Complaint is attached

              5 as Exhibit No. 3 in Warner’s list of exhibits.] The Phillips law firm demurred to that legal

              6 malpractice Complaint on the ground that the statute of limitations had begun to run while the

              7 Morf case was still pending. That demurrer was sustained in September 2016, but with leave to

              8 amend.

              9          Thereafter, Warner, on behalf of Morgan and Cunningham and MCCE, filed a Second

             10 Amended Complaint against the Phillips law firm. [See Exhibit No. 4.]1

             11          The Phillips law firm demurred to the Second Amended Complaint, and on February 7,

             12 2017 the Marin Superior Court sustained that demurrer without leave to amend. [See Exhibit No.

             13 5.]

             14          Three days later on February 10, 2017, Warner sent a four-page letter to his clients,

             15 Morgan and Cunningham, explaining the court’s sustaining the second demurrer without leave to

             16 amend, and outlining various options for Morgan and Cunningham to consider, including the

             17 option to appeal. [That letter is attached as Exhibit No. 6.]

             18          A month later, the broker for AAIC, Derek Hall, sent an email to Warner with an AAIC
             19 application attached, for the renewal of Warner’s professional liability insurance for the coverage

             20 year of May 8, 2017 through May 8, 2018. (See Exhibit No. 7.) That insurance application was

             21 a renewal of the same insurance that AAIC had provided to Warner for the previous coverage year

             22 of May 8, 2016 through May 8, 2017.

             23          On April 3, 2017, Warner filled out and submitted to Derek Hall the AAIC insurance

             24 application.

             25

             26
                1
                  Any further references to exhibits are those exhibits presented by Warner in his list of exhibits he
             27 has presented in opposition to this motion for summary judgment.

             28

16819697.1                                                 -5-                        4:19-CV-04628-KSW
                           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                    Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 7 of 19




              1          Some three weeks earlier, on March 16, 2017, Warner sent another detailed status report to

              2 Morgan and Cunningham stating that he disagreed with the demurrer ruling:

              3          I don’t think that the damages occurred until the jury verdict was entered
                         against Dan on George’s [Morf’s] misrepresentation claim. If the jury had
              4          ruled in favor of Dan on that claim, I do not think that Dan would have any
                         counterclaim against Scott Phillips for the attorney fees that Dan had to pay
              5
                         me to defend him in that George Morf lawsuit.
              6

              7 [A copy of that status report is attached as Exhibit No. 8.]

              8          In that same status report, again Warner mentioned the possibility of appeal.

              9          On April 12, 2017, Warner sent a letter to the AAIC insurance broker, First Indemnity

             10 Insurance Agency, and using exact language demanded by AAIC, in which Warner stated, “I am

             11 not aware of any claims, potential claims, etc. that may give rise to a claim.” [A copy of that

             12 letter is attached as Exhibit No. 9.]

             13          On April 18, 2017 Warner sent another detailed status report to his clients, Morgan and

             14 Cunningham, in which Warner stated, “I believe you have a 50% chance or better of winning an

             15 Appeal.” [A copy of that letter is attached as Exhibit No. 10.]

             16          Two days later, on April 20, 2017, Derek Hall, the insurance broker for AAIC, sent Warner

             17 a copy of the Certificate of Insurance and the policy itself. [A copy of the Certificate is attached

             18 as Exhibit No. 11.] Because it was a coverage renewal, the policy number was the same as the
             19 policy number for the AAIC policy that AAIC had issued to Warner for the previous coverage

             20 year of May 8, 2016 through May 8, 2017. [This extended AAIC coverage issue becomes

             21 important later on when we talk about whether an increase in premium standing alone is grounds

             22 for rescission. AAIC concedes in this motion that its out-of-pocket loss in this case is only $602

             23 in additional premium that Warner would have paid if he had disclosed in his April 2017 AAIC

             24 insurance renewal application the February 2107 demurrer ruling.]

             25          Three weeks later, Morgan sent an email to Warner confirming that he and Cunningham

             26 had decided not to appeal. [See Exhibit No. 12.]

             27          On May 22, 2017, Warner advised Morgan and Cunningham that they had to pay the court

             28 costs as the losing parties in the Phillips malpractice case. Morgan replied to this concern in an

16819697.1                                                 -6-                        4:19-CV-04628-KSW
                           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                    Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 8 of 19




              1 email dated July 26, 2017 by stating that he would “take care of this.” [See Exhibit No. 13.] As

              2 of that date, July 26, 2017, the AAIC renewal coverage had been in place for three months and as

              3 of that same date neither Morgan nor Cunningham had voiced in any way any dissatisfaction of

              4 Warner's work on the Phillips malpractice case, including Warner's handling of the adverse

              5 demurrer ruling that had occurred in February 2017.

              6          Throughout all of these proceedings, both before and after the second demurrer ruling in

              7 February 2017 and Morgan's payment of the court costs in the Phillip malpractice lawsuit, Morgan

              8 continued to pay Warner’s attorney’s fees in the Morf case. [See Exhibit No. 14 which are

              9 copies of checks Morgan’s company sent to Warner for the Morf attorney’s fees, including a

             10 check dated October 1, 2017, some nine months after the February 2017 adverse demurrer ruling

             11 in the Phillips malpractice case.

             12          On January 16, 2018, nearly a year after the adverse demurrer ruling in February 2017, an

             13 attorney in Berkeley named Garet O’Keefe sent an email to Warner indicating that he represented

             14 Morgan and Cunningham and MCCE, and he enclosed a letter indicating that he intended to file a

             15 Complaint for malpractice against Warner due to his handling of the Phillips malpractice action,

             16 and due to Warner’s handling of the underlying Morf action. [See Exhibit No. 15.] That

             17 January 16, 2018 letter from O’Keefe was the first time that Warner had received any criticism or

             18 complaint from Morgan and Cunningham, either orally or in writing, concerning Warner's
             19 handling of the underlying Morf action or the underlying Phillips malpractice action.

             20          Shortly thereafter, O’Keefe, on behalf of Morgan and Cunningham and MCCE, sued

             21 Warner for legal malpractice. [A copy of that Complaint is attached as Exhibit No. 16.]

             22          Warner immediately tendered the defense of that lawsuit to AAIC, and since then AAIC

             23 has been defending Warner under a reservation of rights.

             24          Subsequently, Morgan and Cunningham demanded $375,000 to settle their legal

             25 malpractice case against Warner, and AAIC agreed to advance those funds, but only on the

             26 condition that Warner reimburse AAIC dollar-for-dollar for any such settlement. Due to AAIC's

             27 reimbursement demand, Warner refused to approve the $375,000 settlement with Morgan and

             28 Cunningham, exercising his refusal rights under the AAIC policy.

16819697.1                                                 -7-                        4:19-CV-04628-KSW
                           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                    Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 9 of 19




              1          The underlying Morgan and Cunningham malpractice lawsuit against Warner remains

              2 pending, with a trial date now set for next January, 2021.

              3          In the meantime, AAIC has filed this coverage lawsuit, in which it seeks summary

              4 judgment. Warner opposes.

              5                              II.     CALIFORNIA RESCISSION LAW
              6          The California Supreme Court has adopted now well-established rules for determining

              7 whether a liability insurer such as AAIC is entitled to rescind a policy. These rules include the

              8 following:

              9          1.       In general, an insurer has a right to know all that the applicant for insurance knows

             10 regarding the insured's status, in this case the insured’s claims status.

             11          2.       Any material misrepresentation or material concealment of such claims status are
             12 grounds for rescission of the policy and an actual intent to deceive need not be shown.

             13          3.       Materiality is determined solely by the probable and reasonable effect which

             14 truthful answers would have had upon the insurer. The fact that the insurer has demanded

             15 truthful answers to specific questions in an application for insurance is in itself usually sufficient

             16 to establish materiality as a matter of law. [Key words here: truthful and specific questions. If

             17 the applicant gives truthful answers or if the questions submitted by the insurer are ambiguous or

             18 are subject to multiple interpretations, no rescission is allowed.]
             19          4.       If the applicant for insurance had no present knowledge of the facts sought by the

             20 insurer, or failed to appreciate the significance of the information that may be related to the

             21 applicant, the applicant's incorrect or incomplete responses would not constitute grounds for

             22 rescission.

             23          5.       An incorrect answer on an insurance application does not give rise to the defense of

             24 fraud where the true facts, if known, would not have made the contract less desirable for the

             25 insurer.

             26          6.       The trier of fact is not required to believe the “post-mortem” testimony of an

             27 insurer’s agents who contend that insurance coverage would have been refused had the true facts

             28 been disclosed.

16819697.1                                                    -8-                        4:19-CV-04628-KSW
                              DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                   Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 10 of 19




              1          [See, Thompson vs. Occidental Life Ins. Co., 9 Cal.3d 904, 915-917 (1973).]

              2          While this Court has held (in the context of Warner's Motion to Dismiss) that AAIC's use

              3 of the word "might" in the Insurance Application is not ambiguous, the fact remains that, as

              4 detailed herein, there is no cited case finding against the insured absent some form of client

              5 complaint. Litigators, by definition, litigate and ergo win and lose on daily basis. It would be

              6 poor public policy indeed if such attorneys were required to "laundry list" every case they lost,

              7 every motion denied, or every objection overruled in their errors and omissions application—that

              8 is not the correct standard nor the call of the question.

              9          As stated in the declaration of his expert witness, Allen Kuo, Warner was not obligated to

             10 report to AAIC any litigation events absent some kind of client criticism or client complaint.

             11 Such a construction is reasonable, and thus “must be answered through the eyes of Warner,” not

             12 through the eyes of AAIC. [St. Paul Fire & Marine Ins. Co. vs. American Dynasty Surplus Lines

             13 Ins. Co., 101 Cal.App.4th 1038, 1056 (2002).]

             14          With these rules pertaining to ambiguity resolved in Warner’s favor, we now turn to the

             15 specific policy provisions in dispute in this coverage lawsuit. There are a total of three disputed

             16 policy provisions, each one inconsistent with the other.

             17          First, looking at the insurance application, found in Exhibit 7, at the top of application
             18 page 5 (Bates Stamp page 6), there is the following question:
             19                  “After inquiry, are any attorneys in your firm aware....

             20          8.b. of any legal work or incidents that might be expected to lead to a claim or
                         suit against them?” [Emphasis added.] (Warner answered “no”.)
             21

             22          There is no time limit on the reporting of such “legal work or incidence", in contrast to the

             23 previous paragraph relating to claims which has a five-year time limit.

             24          Second, on the same page, there is another provision that is at issue in this coverage
             25 dispute, which is found at the bottom of the same page in a section entitled

             26 “REPRESENTATIONS." In that section, in small print, AAIC asked Warner to represent that he

             27 asked all lawyers in his firm if they have knowledge of any claim, potential claim, disciplinary

             28

16819697.1                                                 -9-                        4:19-CV-04628-KSW
                           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                    Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 11 of 19




              1 matter or circumstance that may rise to a claim against that is not listed in "our response to

              2 Question 8 A & 8 B (VII).”

              3          This provision also uses an ambiguous term, this time the term “may,” but more

              4 importantly, it refers to a question that does not exist. There is no “Question 8 A & B (VII)."

              5 Indeed, section VII of this application refers to "Additional Information" and that section is

              6 completely blank. This drafting mistake is totally AAIC's fault and it makes this second

              7 provision legally unenforceable as an incurable ambiguity, and this mistake probably makes

              8 the first provision cited above also unenforceable because the two provisions are intended to

              9 be linked.

             10          Third, there is a provision contained in Warner’s letter dated April 12, 2017, a copy of
             11 which is found in Exhibit No. 9, which uses exactly the same words demanded by AAIC, wherein

             12 Warner stated “I am not aware of any claims, potential claims, disciplinary matters, etc. that may

             13 give rise to a claim.” [Emphasis added.] Once again the ambiguous term “may” is used in this

             14 insuring provision.

             15          It is also important to note that wherein the policy defines the term "claim," there is no

             16 definition of the term "'potential claims" either in the policy or in this insuring application, and the

             17 term "potential claims" is not a term of art familiar to most lawyers.

             18          For these reasons, Warner's responses to these three application inquiries are not
             19 enforceable against him, without any resort to rescission law analysis that will be discussed below.

             20                                  III.    CALIFORNIA CASE LAW
             21          AAIC's demand for rescission in the context of no client complaint and after the client has

             22 been informed of the income is not supported by any on point case law.

             23          Warner contends, and his expert witness Allen Kuo concurs in his declaration in

             24 opposition to this motion, there are no reported cases, and certainly none has been cited by AAIC

             25 in this motion, which allows an insurer to rescind on the basis of material misrepresentation unless

             26 there has been a client complaint (formal or informal) or a client criticism expressed prior to the

             27 insurance application. As Warner's expert, Allen Kuo, explains in his declaration in support of

             28 Warner's defense, "an attorney is not required to step into the shoes of the client and speculate

16819697.1                                                  -10-                       4:19-CV-04628-KSW
                            DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                   Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 12 of 19




              1 whether the attorney's representation may lead to a potential claim." [See Kuo declaration at par.

              2 7.]

              3          As will be discussed below, there are no reported cases in which attorney responses to

              4 insurance application provisions such as "might be expected to lead to a claim" or "may give rise

              5 to a claim" or "potential claims" are treated as misrepresentations to support a demand for

              6 rescission unless there was evidence that prior to coverage there was some kind of client

              7 dissatisfaction with the attorney's legal work. To force the attorney to review all of his or her

              8 litigation and transaction files going back four or five years and then speculate whether a client

              9 may be dissatisfied with the attorney's work is an untenable burden and contrary to malpractice

             10 insurance coverage practice.

             11          So let's look at the reported cases, many of which were cited by AAIC in its motion.

             12          Starting with Williamson & Vollmer Engineering, Inc. vs. Sequoia Ins. Co., 64 Cal.App.3d

             13 261, the insured, a small engineering firm, was asked this application question: “Is the applicant

             14 aware of any circumstances which may result in any claim against him, his predecessors in

             15 business, or of any present or past partners or officers?" The answer was "no." The court found

             16 that answer to be defective because in Williamson, the applicant should have answered, “yes.”

             17 Why? Because some three months before coverage, this engineering firm had received a letter

             18 from an architect stating that there were defects in the construction drawings created by the
             19 insured engineering firm, “and therefore we must hold your firm responsible for correcting the

             20 condition.” That letter also stated, “We will back-charge your firm for all corrective work not

             21 within the responsibility of the Contractor.” The court in Williamson correctly found that such

             22 information was tantamount to a potential claim that the insured engineering firm should have

             23 reported its policy application.

             24          In the present case, Morgan and Cunningham never told Warner they held him responsible

             25 for correcting a condition nor did they attempt to “back-charge" Warner for any corrective work.

             26          The next case to be considered is Phoenix Ins. Co. vs. Sukut Construction Co., 136

             27 Cal.App.3d 673 (1982). This was a legal malpractice case in which the court affirmed a judgment

             28 in favor of the insurance carrier, enforcing the term “might be expected to be the basis of a claim

16819697.1                                                 -11-                       4:19-CV-04628-KSW
                           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                   Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 13 of 19




              1 or suit.” The reason the court enforced that provision is because the attorney knew, prior to

              2 coverage, that the client held the attorney responsible for a lien inadequacy created by the attorney

              3 and that the client had asked the attorney "to work for free" to cure the problems created by the

              4 lien’s inadequacies. No such client demands were made by Morgan or Cunningham in the present

              5 case.

              6           Another case that is often cited with respect to these rescission cases is Imperial Casualty

              7 & Indem. Co. vs. Sogomonian, 198 Cal.App.3d 169 (1988). In Sogomonian, the insured suffered

              8 a loss of their home due to a fire. When they attempted to apply for coverage under their

              9 homeowner’s insurance policy, the insurance company, after conducting an extensive

             10 investigation, sought and obtained rescission of the policy due to the fact that the insureds made at

             11 least seven different undisputed misrepresentations in their policy application concerning previous

             12 loss history, policy cancellations, a landslide loss, a water damage claim, and a theft loss

             13 exceeding $100,000 in value. The court held that the failure to report these losses in the insurance

             14 application was sufficient grounds for rescission. In the present case, no "loss history" evidence

             15 exists.

             16           Another case, one cited by the court earlier in this case in its decision to deny Warner’s

             17 motion to dismiss, is Low v. Golden Eagle Ins. Co., No. A094961, 2002 WL 99556, 2002

             18 Cal.App. Unpub. LEXIS 4549 (Cal. Ct. App. Jan. 25, 2002) (unpublished). In that case, also
             19 involving an attorney, clear and convincing evidence existed that the client had written a letter to

             20 the attorney discharging him, and had complained to the attorney about the attorney's work in a

             21 breach of contract case and a wrongful termination case against Columbia Broadcasters, Inc. that

             22 the attorney had handled on behalf of the client. The attorney later conceded he had suspicions,

             23 prior to coverage that the client was contemplating a suit against the law firm. No such evidence

             24 exists in the present case.

             25           Another case is Carolina Cas. Ins. Co. vs. RDD, Inc., 685 F. Supp. 2d 1052 (2010), also

             26 cited by AAIC is this motion. That case involved employment practices liability insurance. In

             27 applying for this insurance, the insured denied any threats by any current or former employees to

             28 take legal action or other action against the insured or to demand or request money or non-money

16819697.1                                                  -12-                       4:19-CV-04628-KSW
                            DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                   Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 14 of 19




              1 relief. Despite that denial, the court found that there was an employee name Sarah Lemke who,

              2 prior to coverage, resigned because, as she stated in her resignation letter, she was subject to

              3 sexual harassment by senior managers, even by the owners of the restaurant where she worked, on

              4 a “nearly weekly basis in the last year or so of my employment.” She went on to complain that

              5 ultimately the sexual harassment and retaliation negatively harmed her mental and physical health

              6 causing her doctor to order her to take medical leave. “My doctor now tells me that I cannot

              7 return to this work because it would be utterly devastating to my health, etc.” Such evidence

              8 which was known to the insured prior to coverage, was sufficient for the court to deny

              9 coverage. In the present case no such prior to coverage evidence exists.

             10          Finally, there is the recent case of Admiral Ins. Co. vs. Superior Court (A Perfect Match),

             11 18 Cal.App.5th 383 (2017). This involved a professional liability insurance policy issued to a

             12 company that matched surrogates and egg donors with infertile families. In the insurance

             13 application, the insured was asked whether the insured knew or could have reasonably foreseen

             14 that a professional incident might result in a claim. In other words, the insurance company was

             15 excluding coverage for potential claims that A Perfect Match knew or reasonably should have

             16 known about but failed to disclose, the same way AAIC is trying to do in the present case.

             17          But unlike Warner's situation, there was no question that prior to coverage A Perfect

             18 Match knew about a potential claim from former clients who intended to file suit arising out of the
             19 birth of the family's daughter with a rare form of eye cancer. A lawyer representing this family,

             20 prior to coverage, had sent a complaining letter to A Perfect Match and had made notice of the

             21 family's intent to file a complaint alleging professional negligence. No such "complaining letter"

             22 was sent to Warner prior to coverage in this case.

             23          In summary, then, as stated at the outset of this discussion, there are no reported California

             24 cases which allow an insurance company to rescind its policy under these circumstances without

             25 proof that prior to coverage the insured had received some kind of complaint from some source,

             26 either from the client or from a third party professional complaining about the work provided by

             27 the insured. No such cases exist, and the reason they don't exist is because any rule that would

             28 require the attorney to disclose legal work untethered to client dissatisfaction would put the

16819697.1                                                 -13-                       4:19-CV-04628-KSW
                           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                   Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 15 of 19




              1 attorney in a position of speculating. It is only when client dissatisfaction occurs that the

              2 attorney’s obligation to report is triggered. In the absence of such dissatisfaction, the attorney

              3 has no legal obligation to report any legal work occurring in his practice.

              4                         IV.    NO MATERIAL MISREPRESENTATIONS
              5          As explained by the California Supreme Court in Thompson vs. Occidental Life Ins. Co.,

              6 supra, in order for an insurer to obtain rescission, it must prove that the insured made a material

              7 misrepresentation in the insured’s application for the insurance. [Id. p. 916.] [See also,

              8 Insurance Code §331, 359.]

              9          It is also important to note that the burden of proof with respect to this issue of

             10 misrepresentation is on the insurer. (Thompson, supra, at p. 919.)

             11          Related to the issue of burden of proof is the insurance coverage doctrine which states that

             12 the insurer cannot rely on answers given by the insured in the insurance application when the

             13 questions presented by the insurer are ambiguous or misleading. [ O’Riordan vs. Federal Kemper

             14 Life Assur., 36 Cal. 4th, 281, 287-288; Duarte vs. Pacific Specialty Ins. Co., 13 Cal.App.5th 45, 60-

             15 61 (2017).]

             16          Applying these insurance coverage rules to the present case, as can be seen from the

             17 discussion above, Warner gave truthful answers to the questions posed on the insurance

             18 application because at the time of the application, there were no claims pending, and the clients
             19 had not voiced any criticism of Warner’s work which would trigger an obligation on the part of

             20 Warner to answer "yes" to the question of potential claims pending at the time of the application.

             21 Because Warner's responses were truthful, no material misrepresentation occurred, and without a

             22 material misrepresentation AAIC is not entitled to rescission.

             23                                  V.      INCREASE IN PREMIUM
             24          Derek Hall was the underwriter for this insurance, and his Declaration was presented by

             25 AAIC in support of this motion for summary judgment. In Paragraph 21 of his Declaration, Hall

             26 confirmed that the only change that would have occurred if Warner had answered "yes" to the

             27 claims questions at issue in this insurance dispute would have been an increase in premium to

             28

16819697.1                                                 -14-                       4:19-CV-04628-KSW
                           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                    Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 16 of 19




              1 $6,175.49 from $5,573.38. When Thomas Fitzgerald, who was the AAIC insurance program

              2 underwriter for AAIC, was deposed, he gave the same answer on this point:

              3          Q. So would it be your view that if Warner had disclosed, I’ll call it the Phillips case,
                            the primary change would have been an increase in premium; is that correct?
              4
                         A. Correct.
              5

              6          [A copy of that portion of Fitzgerald's deposition is attached as Exhibit 17.]
                         In other words, if this testimony is to be believed, the only change in this case if Warner
              7
                  had answered “yes” to the claims questions at issue would be a $602 increase in premium. No
              8
                  other changes would have occurred, and AAIC would be obligated to provide full coverage to
              9
                  Warner the under insurance policy including the cost of defense.
             10
                         That raises the question of whether an increase in premium alone is sufficient to constitute
             11
                  a material misrepresentation allowing the insurance insurer to rescind the entire policy.
             12
                         There appears to be very little case law on this point.
             13
                          On page 22 of its motion, AAIC cites the case of Old Line Life Ins. Co. vs. Superior
             14
                  Court, 229 Cal.App.3d 1600, 1604 (1991) in support of its view that an increase in premium alone
             15
                  is sufficient to have the entire policy rescinded. That appears to be the minority view. The
             16
                  majority view, and the one that is more persuasive, can be found in other jurisdictions. These
             17
                  include Massachusetts Mut. vs. Manzo, 234 N.J. Super., 266 (1989); Harrington vs. Aetna
             18
                  Casualty and Surety Company, 489 S.W. 2d 171 (Tex. Ct. App. 1972); and Evanston Ins. Co. vs.
             19
                  Mellors, 141 F. Supp. 3d 1367, 1377 (Dist. Ct. Southern Dist. of Georgia, 2015).
             20
                         Warner does not anticipate that the court will make a definitive ruling on this particular
             21
                  issue. Instead, Warner’s intention here is to preserve this issue in the event there is an appeal.
             22
                  Ultimately, it is up to the California Supreme Court to decide this issue, and that can come about
             23
                  only if the Ninth Circuit certifies this question to the California Supreme Court.
             24
                                                    VI.     IRRELEVANT ISSUES
             25
                         In its attempt to misdirect the court, AAIC has raised two irrelevant issues that require a
             26
                  brief discussion.
             27
                         First, AAIC cites to CRPC 3.500, the former California rule of professional conduct which
             28

16819697.1                                                  -15-                       4:19-CV-04628-KSW
                            DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                   Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 17 of 19




              1 stated that a member shall keep a client reasonably informed about significant developments

              2 relating to employment or representation. There has been no suggestion that Warner in any way

              3 violated that Rule. As the record indicates, Warner repeatedly kept Morgan and Cunningham

              4 advised of the developments, including the adverse demurrer rulings in the underlying Phillips

              5 malpractice case, and AAIC does not argue to the contrary.

              6          Next, AAIC cites to a State Bar Standing Committee Opinion that went into effect in 2019,

              7 two years after Warner submitted his application to AAIC, that attempts to interpret State Bar

              8 Rules pertaining to a lawyer’s ethical obligations when lawyers in a law firm consult with outside

              9 counsel concerning matters relating to the firm’s representation of a current client. None of that

             10 has anything to do with the disclosures that Warner admittedly gave to Morgan and Cunningham

             11 in the present case. Furthermore, as stated on page 12 of this State Bar Standing Committee

             12 Opinion, the opinion “is advisory only, it is not binding upon the courts, the State Bar of

             13 California, its Board of Trustees, or any persons or tribunals charged with regulatory

             14 responsibilities or any licensee of the State Bar.”

             15          Finally, it should be noted that Warner's duty to abide by State Bar rules is to benefit

             16 clients, not to benefit third party insurance companies trying to wiggle out of their contractual

             17 obligations.

             18          In summary, AAIC’s State Bar discussion is totally irrelevant to this case.
             19          Another irrelevant issue raised by AAIC is a deposition response that Warner gave when

             20 some hypothetical questions were proposed to him concerning what would have happened in the

             21 future if an appeal had been taken in the underlying Phillips malpractice case and that appeal

             22 eventually was lost. The specific question was this:

             23          Q. Under that circumstance [if the appeal had been lost], based on your
                            understanding, would that have provided [at that point in time] a basis for
             24             bringing a malpractice claim? [Emphasis in bold added.]

             25          A. Potentially yes.

             26          That answer was correct. The problem of course is that Warner was speculating as to what

             27 possibly could happen in the future; he was not giving a statement as to what existed at the time

             28 he submitted his insurance application to AAIC.

16819697.1                                                 -16-                       4:19-CV-04628-KSW
                           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                   Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 18 of 19




              1          All of this leads back to the fundamental question of whether or not the clients complained.

              2 They did not, and therefore Warner was under no obligation at the time he submitted his

              3 application to AAIC to report the adverse ruling in the underlying Phillips malpractice case, a

              4 ruling which still had not been finalized until after AAIC’s coverage went into effect at the end of

              5 April 2017.

              6                                       VII.   ATTORNEY FEES
              7          As part of their motion, AAIC is asking the court to order Warner to repay the attorney

              8 fees and defenses costs that AAIC has advanced to date. No evidence has been presented to

              9 support this claim for attorney fees.

             10          The only information AAIC has given on this point is a list of the payments made, as set

             11 forth in the Declaration of its claims adjustor, Alex Cayer. Such a listing does not satisfy the well-

             12 established rule that admissible evidence must be presented in order to support an attorney fee

             13 award.

             14          Furthermore, Local Rule 54-5(b) provides a detailed summary of all of the information that

             15 must be presented in order to support an attorney fee claim. This information includes a statement

             16 of the services rendered by each person for whose services are claimed, together with a summary

             17 of time spent, and a statement describing the manner in which the time records were maintained.

             18 In addition, the Local Rule requires a brief description of the relevant qualifications and
             19 experience and a statement of the customary hourly charges of each such attorney or person

             20 involved in the attorney fee claim.

             21          None of this information was presented in this case, therefore there should be no award of

             22 attorney fees.

             23                                         VIII. CONCLUSION
             24          As stated at the outset of this memorandum, there are disputed issues of law and facts that

             25 clearly defeat this motion. Those disputed issues of law and facts, are reinforced by two

             26 extremely persuasive argument presented by Warner:

             27          1.    There are no reported cases under these circumstances in which a court has allowed

             28 rescission in the absence of some form of client dissatisfaction.

16819697.1                                                    -17-                       4:19-CV-04628-KSW
                              DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                   Case 4:19-cv-04628-KAW Document 79 Filed 08/27/20 Page 19 of 19




              1          2.     As explained by Warner's expert witness, Allen Kuo, "An attorney is not required to

              2 step into the shoes of the client and speculate whether the attorney's representation of the client

              3 may lead to potential claim."      [Kuo declaration , par. 7.]

              4          To grant the insurer's motion here would be poor public policy. Trial lawyers lose cases all

              5 the time, lose important motions and motions in limine. Trial courts are not infallible, which is

              6 why we have courts of appeal Not every loss at the trial court would lead the lawyer to conclude

              7 that the legal work "might be expected to lead to a claim." All the more so where, as here, the

              8 client is timely informed of the adverse result, decides not to appeal, and move on with other cases

              9 with the same attorney. If AAIC really wanted to know if the lawyer or law firm had lost any

             10 cases on demurrer, summary judgment, or trial it could have easily fashioned such a straight

             11 forward objective question. Instead, AAIC asked for Warner's opinion based on his assessment of

             12 the work, the result, and the client's reaction—or in this case, lack of reaction. To grant AAIC's

             13 motion on this record, as a matter of law, would be poor public policy because it would lead to all

             14 law firms throughout the state having to answer "yes" based on every case lost—even when the

             15 client did not complain. That is simply not the call of the question.

             16
                  DATED: August 27, 2020                             HANSON BRIDGETT LLP
             17

             18
                                                               By:          /s/ Alexander J. Berline
             19                                                      ALEXANDER J. BERLINE
                                                                     Attorneys for Defendants
             20                                                      JOHN G. WARNER and LAW OFFICES OF
                                                                     JOHN G. WARNER
             21

             22

             23

             24

             25

             26

             27

             28

16819697.1                                                    -18-                       4:19-CV-04628-KSW
                              DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
